DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previously applied 112 rejections have been withdrawn based on the present amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 6-9, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (US 2014/0015767, “Hsieh”) in view of Chen et al. (US 2017/0003536, “Chen”) in view of Nakayama (US 2007/0209756, “Nakayama”).
Regarding claims 1 and 8, Hsieh teaches a display device comprising a cover plate and having display and non-display areas ([0022], [0023], peripheral region 103 and sensing region 101, and including black matrix region in the periphery, [0025]) wherein the non-display areas are peripheral to the display area and a black matrix area defining the non-display area (e.g., [0025]). Hsieh teaches touch sensing circuitry disposed on a glass substrate (see, e.g., Fig. 1C, having circuitry between substrates 110 and 120) and having a display panel underneath the glass substrate layer (see Fig. 3, having display panel 200 under glass substrate layer 120, [0040]).
    PNG
    media_image1.png
    376
    542
    media_image1.png
    Greyscale
	Hsieh fails to specifically teach the inclusion of an adhesive layer between the substrate 120 and the display layer 200 (see Fig. 3, above). However, in the same field of endeavor of display devices ([0001] – [0005]), Chen teaches to include an adhesive layer between the display panel and a glass substrate in order to provide the display with high transmittance of light and good visual effect and in order to seamlessly bond the components ([0004], [0005]). It therefore would have been obvious to have included such an adhesive substrate in order to provide the display with high transmittance of light and good visual effect and in order to seamlessly bond the components ([0004], [0005]) and this type of adhesive application would have a main part and an extension part extending from the main part (i.e., a part covering the visible or touch area of the display and an extension part covering the periphery of the display). With regard to claim 8, because the adhesive composition is meant to be included across the entire display and substrate interface, it would extend to the edges of the glass layer and have an orthographic projection to the glass layer above it. 	While modified Hsieh teaches that the outer periphery of the layers of 
    PNG
    media_image2.png
    577
    858
    media_image2.png
    Greyscale

Regarding claims 2 and 9, the device of modified Hsieh would additionally have the adhesive layer between the display and the glass substrate extend to the edge of the above window component and thus to the edge of the black matrix non-display area (see, e.g., Chen Fig. 1, wherein the adhesive component 860 extends beyond the sides of the display component 800 and to the edges of the substrate layer 840, above, [0040]).
Regarding claims 6 and 13, Hsieh additionally teaches that the display device may be an LCD type display device (e.g., [0040]).
Regarding claims 7 and 14, Hsieh additionally teaches that the display module may be a touch-sensing display module (Hsieh, e.g., [0003], [0010], [0011]).

Claims 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Chen in view of Nakayama, as applied to claims 1 and 8, above, and further in view of Kawamoto et al. (US 2009/0040434, “Kawamoto”) in view of He et al. (US 2018/0129798, “He”).
Regarding claims 3, 4, 10, and 11, Hsieh teaches the inclusion of a display device ([0013], [0040]) but is silent regarding the inclusion of a polarization film. In the same field of endeavor of display devices ([0001] – [0005], [0008]), Kawamoto teaches that a polarization film is necessary to include a polarization film in order to correct the polarization of light traveling through the display device ([0001] – [0005]) and it therefore would have been obvious to have included a polarization film in the display device of modified Hsieh in order to correct the polarization of light traveling through the display device and to obtain a functioning display having good optical properties such as viewing angle (Kawamoto, [0001] – [0005]). 	Modified Hsieh fails to specifically teach the inclusion of a hole or cutout region in the polarization film and which corresponds to a camera and a fingerprint identification device. In the same field of endeavor of touch screen display devices ([0006]), He teaches to include a photo-detector 
Regarding claims 5 and 12, while modified Hsieh teaches the inclusion of adhesive components that would necessarily be optically clear (i.e., they are included in the visible area of the device and would therefore be required to transmit light, see, e.g., Chen, [0005]), Hsieh is silent as to whether the adhesives are UV-initiated. However, Kawamoto teaches that the adhesives may be made of an optically clear adhesive that may be UV curable (Kawamoto, e.g., [0093]; and see [0091], [0092]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have used a UV-curable adhesive as the adhesive of modified Hsieh as it is well-known to be a suitable way of curing adhesives and in order to help control the desired characteristics of the adhesive layer (see, e.g., [0091] – [0093]). Additionally, the simple substitution of a known element or compound that would have provided predictable results (in this case, a UV-curable adhesive providing adhesion in a display device application) would have been obvious to the ordinarily skilled artisan (see MPEP 2143).   

Response to Arguments
Applicant’s arguments filed 10/28/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1-14 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782